Opinion.
Campbell, O. J.,
delivered the opinion of the court:
There is nothing in the record to- impeach the title conveyed by the deed of the tax collector in pursuance of the sale made on the 10th of May, 1875.
The deed of Johnson, tax collector, made May 10, 1870, if admitted to be void, shows the fact that the land was conveyed to the levee board. The inference is a fair one, from this deed and the subsequent sale of the land by Gwin & Hemingway, that this land was claimed by the levee board. Being claimed by this board for delinquent taxes for years prior to 1874, it was subject to the operation of the “Abatement Act,” and, having been sold under it and in accordance with it, so far as appears, the purchasers at the sale acquired title. The chancellor erred in vacating the deed of May 10, 1875.
Reversed and remanded.

Sales under the Abatement Act did not pass merely the title held by the State under a prior tax sale, but, in addition, conferred a new title by virtue of the proceedings -under that act. Cochran v. Baker, 60 Miss. 282.
The validity of sales under the act is not dependent upon the regularity of the last assessment or of the levy for the year 1874. The act adopted the *424assessments in the various counties and the levy of taxes as then fixed as establishing the valuation of land and the rate of taxation, and had the effect to cure all irregularities or defects in such assessment or levy arising from the nonperformance or irregular performance of any act which the Legislature might constitutionally dispense with. Cochran v. Baker, 60 Miss. 282.
Hence, the fact that the levy in case of the original sale was excessive, or was made at the wrong place, does not affect the title to land sold under the Abatement Act. Chambers v. Myrick, 61 Miss. 459.
Where land held by the State under a previous tax sale was sold for liquidating levee taxes in 1870, the latter sale was void. Ricks v. Baskett, 68 Miss. 250, 8 So. 514.
Lands delinquent were to be sold on the second Monday of May, and a sale after the first day, but before the second Monday of May, was void. The days intervening were intended to be days of grace to the taxpayer, and no final default could occur until the later date. Davis v. Schmidt, 68 Miss. 736, 10 So. 64.
By section 1 of the Act of 1888 (Laws, p. 40), deeds of conveyance from Gwin & Hemingway, commissioners in the case of Green and Gibbs, in the Chancery Court of Hinds county, are made prima facie evidence that the lands embraced therein were duly sold to the board of levee commissioners. As to these lands, this statute obviates the necessity of the production of the deed or list of lands originally sold by the tax collector. Patterson v. Durfey, 68 Miss. 779, 9 So. 354.
One claiming under such deed must point out the particular title which the State claimed, and in aid of which the presumption is invoked. He cannot, by merely averring generally the title in the State, devolve on his adversary the burden of showing the negative fact that no tax sale was ever made to the State. Bank v. Railway Co., 72 Miss. 447, 17 So. 7.
And the prima facie effect of a deed from the Auditor is overcome, where the only evidence of title in the State is a list of land sold to the State in 1875, certified by the Auditor, and it nowhere appears that the list was ever filed by the tax collector with the chancery clerk, and it is not certified by the tax collector as required by section 1698, Code 1871. Bank v. Railway Co., 72 Miss. 447, 17 So. 7.
*425Section 578, Code 1880 (Code 1892, § 498), authorizing the filing of bills to confirm tax titles, applies to every variety of such titles. Chrisman v. Currie, 60 Miss. 858.
It applies to levee tax titles, a levee district being “ a district ” within the meaning of the first section of said act. Belcher v. Mhoon, 47 Miss. 613; Metcalf v. Perry, 66 Miss. 68, 5 So. 232.
And the same was true under section 1753, Code 1871, whether the title was acquired by purchase at a tax collector’s sale, or from the levee treasurer after the land has been struck off to him. Beirne v. Burdette, 52 Miss. 795.
Act Miss. March 1, 1875, known as the Abatement Act, allowing delinquent owners of land sold for taxes to pay one year’s taxes for 1874 as the price of relinquishment of all the State’s claim on the land for past, failing in which the land was to be sold as prescribed, did not, by its mere approval, divest the title of the State or levee board; but if the owner did not pay the taxes for 1874, and the land was not sold under the act, it remained unaffected by the act, and continued to be held as before. Paxton v. Valley Land Co., 68 Miss. 739, 10 So. 77.
While lands belonged to the board of liquidating levee commissioners, under a valid tax sale for levee taxes, they were not subject to be again sold for levee taxes, and if so resold, no title is thereby conveyed. Mitchell v. Bond, 84 Miss. 72, 36 So. 148.
Where land was sold in 1867 to the State for taxes and again in 1870 to the liquidating levee board, and afterward under the decree of the Chancery Court of Hinds county, in Gibbs v. Green, purchased by one who procured a release of the State’s title under the acts of March 4, 1884 (Laws, p. 182), and March 2, 1888 (Laws, p. 41), the validity of title so acquired is not affected by the question whether the title was in the levee board or State, since if either had title,, he acquired it; and such land is thereafter subject to sale for unpaid taxes as his property. Means v. Haley, 84 Miss. 550, 36 So. 257.
Tax sales to the liquidating levee board for delinquent liquidating taxes are not void because not made on the proper day; nor because the tax collectors had not executed their official bonds before making the sales; nor because deeds were not executed by the tax collectors, there being written evidence of the sale. Woodruff v. State, 77 Miss. 68, 25 So. 483.